DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 5-7, 23, 29-31, and 46 drawn to the species of multistatic radar and generic claims 1-4, 19, 22, 25-28, 43, and 45 in the reply filed on 6/16/2022 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-6, 19, 22-23, 25, 28-30, 43, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (U.S. Pub. No. 2016/0213315), hereinafter “Hyde ’16,” in further view of Hyde et al. (U.S. Pub. No. 2017/0196761), hereinafter “Hyde ’17.”

Regarding claim 1, Hyde ’16 discloses a wearable micro impulse radar (MIR) system (micro-impulse radar component, [0055], Fig. 2), comprising:
an MIR transceiver circuit (micro-impulse radar component, [0055], Fig. 2) configured to:
transmit, towards a subject, at least one transmitted radar signal (pulse generator configured to generate pulses of electromagnetic energy via a first antenna, [0055], Fig. 2); and
receive at least one radar return signal (a second antenna configured to receive one or more reflected pulses, [0055], Fig. 2); and
a control circuit (micro-impulse radar control circuitry, [0057], Fig. 2) configured to:
generate a control signal defining a radar signal parameter of the at least one transmitted radar signal (micro-impulse radar control circuitry is configured to actuate the micro-impulse radar component, [0057]; Pulse generator generates electromagnetic signals for transmission, [0058]-[0059]; Fig. 2; micro-impulse radar control circuitry is configured to control the pulse generator and one or more operational parameters, [0108], Fig. 6);
provide the control signal to the MIR transceiver circuit to cause the MIR transceiver circuit to transmit the at least one transmitted signal based on the radar signal parameter (micro-impulse radar control circuitry is configured to actuate the micro-impulse radar component, [0057]; Pulse generator generates electromagnetic signals for transmission, [0058]-[0059]; Fig. 2; micro-impulse radar control circuitry is configured to control the pulse generator and one or more operational parameters, [0108], Fig. 6); and
to determine, based on the at least one radar return signal, one or more physiological parameters of the subject (determine a relative hydration state of the target tissue, Abstract).
However, Hyde ’16 may not explictly disclose a wearable radar system
to determine, based on the at least one radar return signal, one or more cardiac parameters of the subject selected from a group comprising a heart rate variation, a heart volume, a heart stroke volume, a blood flow efficiency, a cardiac pulse shape, and a cardiac cycle-to-cycle variation.
However, in the same field of endeavor of radar, Hyde ‘17 teaches a wearable (transmitters and receivers are located inside or the surface of a collar worn by the subject or are placed within a housing located on the collar, [0142], Figs. 4-7) micro impulse radar system (the transceiver emits and receives micro-impulse radar waves, [0141]), comprising:
an MIR transceiver circuit (energy-wave transmitter-receiver, [0141]) configured to:
transmit, towards a subject, at least one transmitted radar signal (transmitter-receiver transmits a micro impulse radar wave toward the neck and airway, [0140]-[0141]); and
receive at least one radar return signal (transmitter-receiver receives reflections of the micro impulse radar wave from the neck and airway, [0140]-[0141]); and
a control circuit (processing circuitry to determine heart stroke volume from a signal from a micro impulse radar transceiver serving as a heart stroke-volume sensor, [0314]-[0315]) configured to:
determine, based on the at least one radar return signal, one or more cardiac parameters of the subject selected from a group comprising a heart rate variation, a heart volume, a heart stroke volume, a blood flow efficiency, a cardiac pulse shape, and a cardiac cycle-to-cycle variation (processing circuitry to determine heart stroke volume from a signal from a micro impulse radar transceiver serving as a heart stroke-volume sensor, [0314]-[0315]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde ‘16’s disclosure of a micro impulse radar system with Hyde ‘17’s teaching of a wearable micro impulse radar system to achieve the predictable result of improving the convenience of monitoring physiological signals of the subject by providing a self-contained monitoring system that can be worn by the subject.
	
	Regarding claim 4, Hyde ‘16 discloses the radar signal parameter at least one of a frequency, an amplitude, a pulse width, or a pulse repetition frequency of the transmitted radar signal (“the one or more operational parameters includes output power, bandwidth, spectral shape, pulse width, pulse format, pulse schedule, polarization, range, gate, beam width, beam direction, receiver sensitivity, signal processing parameters, and transmitted energy.” [0108], Fig. 6; change the output power depending on the comparison of the received signals to the threshold, [0184]-[0185]).

	Regarding claim 5, Hyde ‘16 discloses a transmitter configured to transmit a third radar signal towards the subject, the transmitter spaced from a transmitter of the MIR transceiver circuit (spatially diverse radar components including two or more transmitters, [0073], transmitters are connected to the pulse generator configured to generate pulses of electromagnetic energy via a corresponding antenna, [0055], Fig. 2).

	Regarding claim 6, Hyde ‘16 discloses a receiver configured to receive a third radar signal from the subject, the receiver spaced from a receiver of the MIR transceiver circuit (spatially diverse radar components including two or more receivers, [0073], each receiver comprises an antenna configured to receive one or more reflected pulses, [0055], Fig. 2), wherein the control circuit further determines the one or more physiological parameter based on the third radar signal (the one or more reflected pulses from the target tissue are used to determine the relative hydration state of the target tissue, Abstract).
However, Hyde ’16 may not explictly disclose the physiological parameter is a cardiac parameter.
	However, in the same field of endeavor, Hyde ’17 teaches the physiological parameter is a cardiac parameter (processing circuitry to determine heart stroke volume from a signal from a micro impulse radar transceiver serving as a heart stroke-volume sensor, [0314]-[0315]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyde ‘16’s disclosure of a micro impulse radar system for detecting physiological parameters with Hyde ‘17’s teaching of using a micro impulse radar system for detecting heart stroke-volume as micro impulse radar systems are highly effective at measuring movement of objects of human subjects including the heart, the chest, or the lungs.

	Regarding claim 19, Hyde ‘16 discloses the control circuit is configured to calculate a signal to noise ratio of the one or more physiological parameters based on the radar return signal (quality assurance circuitry evaluates received signals against a signal-to-noise threshold, [0130]) and modify the radar signal parameter based on the signal to noise ratio (changes the number of transmission pulses depending on the comparison of the received signals to the threshold, [0130], change the output power depending on the comparison of the received signals to the threshold, [0184]-[0185]).
	However, Hyde ’16 may not explictly disclose the physiological parameter is a cardiac parameter.
	However, in the same field of endeavor, Hyde ’17 teaches the physiological parameter is a cardiac parameter (processing circuitry to determine heart stroke volume from a signal from a micro impulse radar transceiver serving as a heart stroke-volume sensor, [0314]-[0315]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyde ‘16’s disclosure of a micro impulse radar system for detecting physiological parameters with Hyde ‘17’s teaching of using a micro impulse radar system for detecting heart stroke-volume as micro impulse radar systems are highly effective at measuring movement of objects of human subjects including the heart, the chest, or the lungs.
	Additionally, or in the alternative, in the same field of endeavor, Chin teaches the control circuit (computing device including a processor, [0095]) is configured to calculate a signal to noise ratio of the one or more cardiac parameters based on the radar return signal (micro impulse radar for heart rate and respiration, [0059], [0102]; reliability of heart rate measurements according to a quality value threshold based on sufficient signal-to-noise, [0095]; comparison to standard values of signal-to-noise ratio, [0106]-[0107]) and modify the radar signal parameter based on the signal to noise ratio (additional transmission-receptions depending on the quality value threshold for heart rate monitoring, [0113]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyde ‘16’s disclosure of a micro impulse radar system for detecting physiological parameters with Chin’s teaching of comparing cardiac parameters acquired by a micro impulse radar system to standard signal-to-noise ratios to prevent the masking of smaller peaks due to noise or saturation effects. Chin, [0106].

	Regarding claim 22, Hyde ‘16 discloses the control circuit is configured to periodically generate and provide a plurality of control signals (micro-impulse radar control circuitry is configured to actuate the micro-impulse radar component, [0057]; Pulse generator generates electromagnetic signals for transmission, [0058]-[0059]; Fig. 2; micro-impulse radar control circuitry is configured to control the pulse generator and one or more operational parameters, [0108], Fig. 6), receive a plurality of radar return signals corresponding to the plurality of control signals (a second antenna configured to receive one or more reflected pulses, [0055], Fig. 2), and update the one or more physiological parameters using the plurality of radar return signals (determine a relative hydration state of the target tissue, Abstract).
However, Hyde ’16 may not explictly disclose the physiological parameter is a cardiac parameter.
	However, in the same field of endeavor, Hyde ’17 teaches the physiological parameter is a cardiac parameter (processing circuitry to determine heart stroke volume from a signal from a micro impulse radar transceiver serving as a heart stroke-volume sensor, [0314]-[0315]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyde ‘16’s disclosure of a micro impulse radar system for detecting physiological parameters with Hyde ‘17’s teaching of using a micro impulse radar system for detecting heart stroke-volume as micro impulse radar systems are highly effective at measuring movement of objects of human subjects including the heart, the chest, or the lungs.

	Regarding claim 23, Hyde ‘16 discloses at least one of one or more additional transmitters or one or more additional receivers to operate in a bistatic mode of operation or multi static mode of operation (bistatic or multistatic with one or more additional transmitters or receivers, [0072]-[0073]).

	Regarding claim 25, Hyde ’16 discloses a method of operating a micro impulse radar (MIR) (method of using a micro-impulse radar device, Abstract), comprising:
generating, by a control circuit (micro-impulse radar control circuitry, [0057], Fig. 2), a control signal defining a radar signal parameter of a transmitted radar signal (micro-impulse radar control circuitry is configured to actuate the micro-impulse radar component, [0057]; Pulse generator generates electromagnetic signals for transmission, [0058]-[0059]; Fig. 2; micro-impulse radar control circuitry is configured to control the pulse generator and one or more operational parameters, [0108], Fig. 6);
providing, by the control circuit, the control signal to an MIR transceiver circuit (micro-impulse radar control circuitry is configured to actuate the micro-impulse radar component, [0057]; Pulse generator generates electromagnetic signals for transmission, [0058]-[0059]; Fig. 2; micro-impulse radar control circuitry is configured to control the pulse generator and one or more operational parameters, [0108], Fig. 6);
transmitting, by the MIR transceiver circuit (micro-impulse radar component, [0055], Fig. 2), the transmitted radar signal based on the radar signal parameter (pulse generator configured to generate pulses of electromagnetic energy via a first antenna, [0055], Fig. 2);
receiving, by the MIR transceiver circuit (micro-impulse radar component, [0055], Fig. 2), a radar return signal (a second antenna configured to receive one or more reflected pulses, [0055], Fig. 2); and
determining, by the control circuit based on the radar return signal, one or more physiological parameters of the subject (hydration determination circuitry determines a relative hydration state of the target tissue, Abstract).
However, Hyde ’16 may not explictly disclose a wearable radar micro impulse radar (MIR)
determining, by the control circuit based on the radar return signal, one or more cardiac parameters of the subject selected from a group comprising a heart rate variation, a heart volume, a heart stroke volume, a blood flow efficiency, a cardiac pulse shape, and a cardiac cycle-to-cycle variation.
However, in the same field of endeavor of radar. Hyde ’17 teaches a method of operating a wearable micro impulse radar (MIR) (transmitters and receivers are located inside or the surface of a collar worn by the subject or are placed within a housing located on the collar and are operated to transmit and receive signals from the neck, [0142], Figs. 4-7) comprising:
transmitting, by the MIR transceiver circuit (energy-wave transmitter-receiver, [0141]), the transmitted radar signal based on the radar signal parameter (transmitter-receiver transmits a micro impulse radar wave toward the neck and airway, [0140]-[0141]),
receiving, by the MIR transceiver circuit (energy-wave transmitter-receiver, [0141]), a radar return signal (transmitter-receiver receives reflections of the micro impulse radar wave from the neck and airway, [0140]-[0141]); and
determining, by the control circuit (processing circuitry to determine heart stroke volume from a signal from a micro impulse radar transceiver serving as a heart stroke-volume sensor, [0314]-[0315]) based on the radar return signal, one or more cardiac parameters of the subject selected from a group comprising a heart rate variation, a heart volume, a heart stroke volume, a blood flow efficiency, a cardiac pulse shape, and a cardiac cycle-to-cycle variation (processing circuitry to determine heart stroke volume from a signal from a micro impulse radar transceiver serving as a heart stroke-volume sensor, [0314]-[0315]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde ‘16’s disclosure of a micro impulse radar system with Hyde ‘17’s teaching of a wearable micro impulse radar system to achieve the predictable result of improving the convenience of monitoring physiological signals of the subject by providing a self-contained monitoring system that can be worn by the subject.

	Regarding claim 28, Hyde ’16 discloses wherein the radar signal parameter is at least one of a frequency, an amplitude, a pulse width, or a pulse repetition frequency of the transmitted radar signal (“the one or more operational parameters includes output power, bandwidth, spectral shape, pulse width, pulse format, pulse schedule, polarization, range, gate, beam width, beam direction, receiver sensitivity, signal processing parameters, and transmitted energy.” [0108], Fig. 6; change the output power depending on the comparison of the received signals to the threshold, [0184]-[0185]).

	Regarding claim 29, Hyde ’16 discloses transmitting, by a transmitter, a third radar signal towards the subject, the transmitter spaced from a transmitter of the MIR transceiver circuit (spatially diverse radar components including two or more transmitters, [0073], transmitters are connected to the pulse generator configured to generate pulses of electromagnetic energy via a corresponding antenna, [0055], Fig. 2).

	Regarding claim 30, Hyde ’16 discloses receiving, by a receiver, a third radar signal from the subject, the receiver spaced from a receiver of the MIR transceiver circuit (spatially diverse radar components including two or more receivers, [0073], each receiver comprises an antenna configured to receive one or more reflected pulses, [0055], Fig. 2); and 
determining the one or more physiological parameters based on the third radar signal (the one or more reflected pulses from the target tissue are used to determine the relative hydration state of the target tissue, Abstract).
However, Hyde ’16 may not explictly disclose the physiological parameter is a cardiac parameter.
	However, in the same field of endeavor, Hyde ’17 teaches the physiological parameter is a cardiac parameter (processing circuitry to determine heart stroke volume from a signal from a micro impulse radar transceiver serving as a heart stroke-volume sensor, [0314]-[0315]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyde ‘16’s disclosure of a micro impulse radar system for detecting physiological parameters with Hyde ‘17’s teaching of using a micro impulse radar system for detecting heart stroke-volume as micro impulse radar systems are highly effective at measuring movement of objects of human subjects including the heart, the chest, or the lungs.

Regarding claim 43, Hyde ’16 discloses calculating a signal to noise ratio of the one or more cardiac parameters based on the radar return signal (quality assurance circuitry evaluates received signals against a signal-to-noise threshold, [0130]) and modifying the radar signal parameter based on the signal to noise ratio  (changes the number of transmission pulses depending on the comparison of the received signals to the threshold, [0130], change the output power depending on the comparison of the received signals to the threshold, [0184]-[0185]).
	However, Hyde ’16 may not explictly disclose the physiological parameter is a cardiac parameter.
	However, in the same field of endeavor, Hyde ’17 teaches the physiological parameter is a cardiac parameter (processing circuitry to determine heart stroke volume from a signal from a micro impulse radar transceiver serving as a heart stroke-volume sensor, [0314]-[0315]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyde ‘16’s disclosure of a micro impulse radar system for detecting physiological parameters with Hyde ‘17’s teaching of using a micro impulse radar system for detecting heart stroke-volume as micro impulse radar systems are highly effective at measuring movement of objects of human subjects including the heart, the chest, or the lungs.
Additionally, or in the alternative, in the same field of endeavor, Chin teaches calculating a signal to noise ratio of the one or more cardiac parameters based on the radar return signal (micro impulse radar for heart rate and respiration, [0059], [0102]; reliability of heart rate measurements according to a quality value threshold based on sufficient signal-to-noise, [0095]; comparison to standard values of signal-to-noise ratio, [0106]-[0107]) and modifying the radar signal parameter based on the signal to noise ratio (additional transmission-receptions depending on the quality value threshold for heart rate monitoring, [0113]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyde ‘16’s disclosure of a micro impulse radar system for detecting physiological parameters with Chin’s teaching of comparing cardiac parameters acquired by a micro impulse radar system to standard signal-to-noise ratios to prevent the masking of smaller peaks due to noise or saturation effects. Chin, [0106].

Regarding claim 45, Hyde ’16 discloses periodically generating and providing a plurality of control signals (micro-impulse radar control circuitry is configured to actuate the micro-impulse radar component, [0057]; Pulse generator generates electromagnetic signals for transmission, [0058]-[0059]; Fig. 2; micro-impulse radar control circuitry is configured to control the pulse generator and one or more operational parameters, [0108], Fig. 6), receiving a plurality of radar return signals corresponding to the plurality of control signals (a second antenna configured to receive one or more reflected pulses, [0055], Fig. 2), and updating the one or more physiological parameters using the plurality of radar return signals (determine a relative hydration state of the target tissue, Abstract).
However, Hyde ’16 may not explictly disclose the physiological parameter is a cardiac parameter.
	However, in the same field of endeavor, Hyde ’17 teaches the physiological parameter is a cardiac parameter (processing circuitry to determine heart stroke volume from a signal from a micro impulse radar transceiver serving as a heart stroke-volume sensor, [0314]-[0315]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyde ‘16’s disclosure of a micro impulse radar system for detecting physiological parameters with Hyde ‘17’s teaching of using a micro impulse radar system for detecting heart stroke-volume as micro impulse radar systems are highly effective at measuring movement of objects of human subjects including the heart, the chest, or the lungs.

Regarding claim 46, Hyde ’16 discloses operating in a bistatic mode of operation or a multi static mode of operation by using at least one of one or more additional transmitters or one or more additional receivers (bistatic or multistatic with one or more additional transmitters or receivers, [0072]-[0073]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde ’16 in further view of Hyde ’17 and, additionally, or in the alternative, further in view of Chin et al. (U.S. Pub. No. 2014/0171749), hereinafter “Chin.”

Regarding claim 2, Hyde ‘16 discloses the control circuit defines the radar signal parameter based on an expected physical response of the subject to the transmitted radar signal that causes the radar return signal to have an expected signal to noise ratio for the one or more physiological parameters (quality assurance circuitry evaluates received signals against a signal-to-noise threshold and changes the number of transmission pulses depending on the comparison of the received signals to the threshold, [0130], change the output power depending on the comparison of the received signals to the threshold, [0184]-[0185]).
	However, Hyde ’16 may not explictly disclose the physiological parameter is a cardiac parameter.
	However, in the same field of endeavor, Hyde ’17 teaches the physiological parameter is a cardiac parameter (processing circuitry to determine heart stroke volume from a signal from a micro impulse radar transceiver serving as a heart stroke-volume sensor, [0314]-[0315]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyde ‘16’s disclosure of a micro impulse radar system for detecting physiological parameters with Hyde ‘17’s teaching of using a micro impulse radar system for detecting heart stroke-volume as micro impulse radar systems are highly effective at measuring movement of objects of human subjects including the heart, the chest, or the lungs.
	Additionally, or in the alternative, in the same field of endeavor, Chin teaches the control circuit (computing device including a processor, [0095]) defines the radar signal parameter based on an expected physical response of the subject to the transmitted radar signal that cause the radar return signal to have an expected signal to noise ratio for the one or more cardiac parameters (micro impulse radar for heart rate and respiration, [0059], [0102]; reliability of heart rate measurements according to a quality value threshold based on sufficient signal-to-noise, [0095]; comparison to standard values of signal-to-noise ratio, [0106]-[0107]; additional transmission-receptions depending on the quality value threshold for heart rate monitoring, [0113]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyde ‘16’s disclosure of a micro impulse radar system for detecting physiological parameters with Chin’s teaching of comparing cardiac parameters acquired by a micro impulse radar system to standard signal-to-noise ratios to prevent the masking of smaller peaks due to noise or saturation effects. Chin, [0106]. 

	Regarding claim 3, Hyde ‘16 discloses the expected physical response is determined based on an actual signal to noise ratio of a prior received radar return signal (comparison of one or more reflected pulses with stored information, [0130], [0184]).
	Additionally, or in the alternative, in the same field of endeavor, Chin teaches the expected physical response is determined based on an actual signal to noise ratio of a prior received radar return signal (previous sensor values with assigned quality values, [0095], comparison of sensor values to a predefined set of standard sensor values with defined signal-to-noise ratio, [0107]-[0108]; calibration of the sensor via measurements, [0109]; redundancy comparison between present signals and previously acquired signals from other sensors, [0110]; lookup tables of predefined standard sensor values, [0114]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde’s disclosure of a SNR threshold to modify the physiological parameter acquisition with Chin’s teaching of a SNR threshold based on the comparison of sensor values to standard sensor values or comparison to previously acquired signals from other sensors to achieve the predictable result of improving the accuracy of the physiological parameter determination by removing noisy data. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde ’16 in further view of Hyde ’17 as applied to claim 6 above, and further in view of Paulson et al. (“Ultra-wideband radar methods and techniques of medical sensing and imaging” 2005).

Regarding claim 7, while Hyde ’16 in further view of Hyde ’17 teaches the control circuit acquires one or more return signals from a first and a second receiver (spatially diverse radar components including two or more receivers, Hyde ’16, [0073], each receiver comprises an antenna configured to receive one or more reflected pulses, Hyde ’16, [0055], Fig. 2), Hyde ’16 in further view of Hyde ’17 may not teach the control circuit executes a tomography algorithm based on the radar return signal and the third radar signal.
	However, in the same field of endeavor, Paulson teaches the control circuit executes a tomography algorithm (tomographic reconstruction algorithm implemented on a computer or FPGA, 3.3.1. Prototype Description) based on a first and a second radar return signals (radar signals acquired from an array of two or more radar sensors, 2.3. Imaging with Ultra-wideband Sensor Arrays; radar signals acquired from a phased array of swept range UWB radar sensors, 3.3.1. Prototype Description).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Paulson’s teaching of applying a tomography algorithm to two or more micro impulse radar transceivers to Hyde ’16 in further view of Hyde ‘17’s teaching of two or more micro impulse radar transceivers to achieve the predictable result of providing an improved means for long term, continuous monitoring of a patient. Paulson, 3.3. Ultra-wideband imaging of the human body.

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde ’16 in further view of Hyde ’17 and, additionally, or in the alternative, further in view of Chin.

Regarding claim 26, Hyde ’16 discloses defining the radar signal parameter based on an expected physical response of the subject to the transmitted radar signal that causes the radar return signal to have an expected signal to noise ratio for the one or more physiological parameters (quality assurance circuitry evaluates received signals against a signal-to-noise threshold and changes the number of transmission pulses depending on the comparison of the received signals to the threshold, [0130], change the output power depending on the comparison of the received signals to the threshold, [0184]-[0185]).
	However, Hyde ’16 may not explictly disclose the physiological parameter is a cardiac parameter.
	However, in the same field of endeavor, Hyde ’17 teaches the physiological parameter is a cardiac parameter (processing circuitry to determine heart stroke volume from a signal from a micro impulse radar transceiver serving as a heart stroke-volume sensor, [0314]-[0315]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyde ‘16’s disclosure of a micro impulse radar system for detecting physiological parameters with Hyde ‘17’s teaching of using a micro impulse radar system for detecting heart stroke-volume as micro impulse radar systems are highly effective at measuring movement of objects of human subjects including the heart, the chest, or the lungs.
Additionally, or in the alternative, in the same field of endeavor, Chin teaches defining the radar signal parameter based on an expected physical response of the subject to the transmitted radar signal that causes the radar return signal to have an expected signal to noise ratio for the one or more cardiac parameters (micro impulse radar for heart rate and respiration, [0059], [0102]; reliability of heart rate measurements according to a quality value threshold based on sufficient signal-to-noise, [0095]; comparison to standard values of signal-to-noise ratio, [0106]-[0107]; additional transmission-receptions depending on the quality value threshold for heart rate monitoring, [0113]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Hyde ‘16’s disclosure of a micro impulse radar system for detecting physiological parameters with Chin’s teaching of comparing cardiac parameters acquired by a micro impulse radar system to standard signal-to-noise ratios to prevent the masking of smaller peaks due to noise or saturation effects. Chin, [0106].

	Regarding claim 27, Hyde ’16 discloses the expected physical response is determined based on an actual signal to noise ratio of a prior received radar return signal (comparison of one or more reflected pulses with stored information, [0130], [0184]).
Additionally, or in the alternative, in the same field of endeavor, Chin teaches the expected physical response is determined based on an actual signal to noise ratio of a prior received radar return signal (previous sensor values with assigned quality values, [0095], comparison of sensor values to a predefined set of standard sensor values with defined signal-to-noise ratio, [0107]-[0108]; calibration of the sensor via measurements, [0109]; redundancy comparison between present signals and previously acquired signals from other sensors, [0110]; lookup tables of predefined standard sensor values, [0114]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Hyde’s disclosure of a SNR threshold to modify the physiological parameter acquisition with Chin’s teaching of a SNR threshold based on the comparison of sensor values to standard sensor values or comparison to previously acquired signals from other sensors to achieve the predictable result of improving the accuracy of the physiological parameter determination by removing noisy data. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde ’16 in further view of Hyde ’17 as applied to claim 6 above, and further in view of Paulson.

Regarding claim 31, Hyde ’16 discloses acquiring one or more return signals from a first and a second receiver (spatially diverse radar components including two or more receivers, Hyde ’16, [0073], each receiver comprises an antenna configured to receive one or more reflected pulses, Hyde ’16, [0055], Fig. 2), Hyde ’16 in further view of Hyde ’17 may not teach executing a tomography algorithm based on the radar return signal and the third radar signal.
However, in the same field of endeavor, Paulson teaches executing a tomography algorithm (tomographic reconstruction algorithm implemented on a computer or FPGA, 3.3.1. Prototype Description) based on the radar return signal and the third radar signal (radar signals acquired from an array of two or more radar sensors, 2.3. Imaging with Ultra-wideband Sensor Arrays; radar signals acquired from a phased array of swept range UWB radar sensors, 3.3.1. Prototype Description).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Paulson’s teaching of applying a tomography algorithm to two or more micro impulse radar transceivers to Hyde ’16 in further view of Hyde ‘17’s teaching of two or more micro impulse radar transceivers to achieve the predictable result of providing an improved means for long term, continuous monitoring of a patient. Paulson, 3.3. Ultra-wideband imaging of the human body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Taylor et al. (“Medical applications of ultrawideband radar” 2012) discloses a variety of wearable micro impulse radar systems for the determination of vital signs parameters including cardiac parameters and MIR arrays for performing tomography.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793